DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-10 of U.S. Application 16/095111 filed on December 19, 2018 have been examined. 

Allowable Subject Matter
Claims 1, and 8-10 are allowed over the prior art of record.
The closest prior art of record is Van Nguyen et al., US 20160082955 A1, and Sabeti, US 20150175072 A1, hereinafter referred to as Van Nguyen, and Sabeti, respectively.
The following is an examiner’s statement of reasons for allowance:

Van Nguyen discloses a vehicle drive assist including an index calculation used to determine a relationship between a vehicle and a target object and determine whether to execute a drive assist control based on the index calculation including a relative relationship relating to vehicle width.



As to claims 1 and 8-10, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A vehicle control apparatus that detects an object present ahead of a vehicle based on an image acquired by an imaging section, the vehicle control apparatus comprising:
a computer including memory having instructions stored thereon that cause the computer to perform operations, the operations comprising:
acquiring, based on the image, positions of at least two specific points of the object that are different in a lateral direction with respect to a vehicle traveling direction;
performing collision avoidance control for avoiding a collision with the object based on a movement track of the object obtained from a history of the positions of the specific points, wherein the collision avoidance control includes automatic braking;
calculating, for each of the specific points, a movement direction of each of the specific points based on the history of the position of each of the specific points; and
changing how the collision avoidance control is performed based on a difference between the movement directions at the respective specific points, wherein:
making the collision avoidance control more difficult to activate as the difference between the movement directions at the respective specific points increases.

A vehicle control method of detecting an object present ahead of a vehicle based on an image captured by an imaging section, the vehicle control method comprising:
a position acquisition step of acquiring, based on the image, positions of at least two specific points of the object that are different in a lateral direction with respect to a vehicle traveling direction;
a control step of performing collision avoidance control for avoiding a collision with the object based on a movement track of the object obtained from a history of the positions of the specific points, wherein the collision avoidance control includes automatic braking:
a calculation step of calculating, for each of the specific points, a movement direction of each of the specific points based on the history of the position of each of the specific points; and
a changing step of changing how the collision avoidance control is performed in the control step based on a difference between the movement directions at the respective specific points,
wherein in the changing step, how the collision avoidance control is performed is changed by making the collision avoidance control more difficult to activate as the difference between the movement directions at the respective specific points increases.

a computer including memory having instructions stored thereon that cause the computer
to perform operations, the operations comprising:
acquiring, based on the image, positions of at least two specific points of the object that are different in a lateral direction with respect to a vehicle traveling direction;
performing collision avoidance control for avoiding a collision with the object based on a movement track of the object obtained from a history of the positions of the specific points, wherein the collision avoidance control includes automatic braking;
calculating, for each of the specific points, a movement direction of each of the specific points based on the history of the position of each of the specific points;
changing how the collision avoidance control is performed based on a difference between the movement directions at the respective specific points;
calculating, as a collision lateral position, based on the movement track of the object, a position of the object in the lateral direction under an assumption that a distance from the object to the vehicle is zero, and performs the collision avoidance control if the calculated collision lateral position is within a determination region set in front of the vehicle;
changing how the collision avoidance control is performed by changing a region width of the determination region in the lateral direction based on the difference in the movement direction; and
making the determination region more difficult to expand in the lateral direction than to reduce.

A vehicle control apparatus that detects an object present ahead of a vehicle based on an image, the vehicle control apparatus comprising:
a computer including memory having instructions stored thereon that cause the computer to perform operations, the operations comprising:
acquiring, based on the image, positions of at least two specific points of the object that are different in a lateral direction with respect to a vehicle traveling direction;
performing collision avoidance control for avoiding a collision with the object based on a movement track of the object obtained from a history of the positions of the specific points, wherein the collision avoidance control includes automatic braking;
calculating, for each of the specific points, a movement direction of each of the specific points based on the history of the position of each of the specific points; and
changing how the collision avoidance control is performed based on a difference between the movement directions at the respective specific points, wherein:
the changing how the collision avoidance control is performed includes changing an activation time for operation in the collision avoidance control based the difference in the movement direction.

Claims 2-7 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668